Citation Nr: 9916375	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-45 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of nasal injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDING OF FACT

As to the claim of entitlement to service connection for 
psoriasis, there is evidence of a current disability, an in-
service disability, and a relationship between the current 
and the in-service disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for psoriasis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REMAND

I. Service Connection

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim of entitlement to service 
connection for psoriasis in that his claim is plausible, 
meritorious on its own, or capable of substantiation.  See 
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  Specifically, 
a VA examination of February 1996 established a current 
diagnosis of psoriasis and evidence submitted by the veteran 
suggests that psoriasis existed in service and that it was 
related to his current disability.

Service medical records do not reflect any complaints, 
treatment, or diagnosis associated with psoriasis.  The 
discharge examination of January 1946 was entirely negative 
for any defects or abnormalities.  However, a letter dated 
October 1996 from Albert G. Waring, a registered pharmacist, 
stated that he had served as a chief pharmacist mate aboard 
the USS Megrez.  He related that he had provided the veteran 
with an ointment for an itchy and scaly rash of his legs and 
arms from October 1943 through October 1945.  Mr. Waring did 
not identify any records which aided his recollection of the 
veteran's treatment.

A letter from Gary McMillan, M.D., dated in February 1996, 
stated that the veteran currently had psoriasis of the legs 
and that, to the best of his knowledge, the veteran had 
psoriasis while in service.  Dr. McMillan did not identify 
the source of his belief, such as history from the veteran or 
clinical observations, that the veteran had incurred 
psoriasis in service.  In addition, it remains unclear from 
the record whether all treatment records from Dr. McMillan 
have been associated with the claims file.  At the present 
time, only records from 1995 and 1996 have been associated.

Therefore, the Board finds that it would be helpful in the 
resolution of this claim for the RO to secure any and all 
records of Mr. Waring and Dr. McMillan which may have been 
used in the formation of their opinions.

II.  Compensable Evaluation

A preliminary review of the record shows that the RO 
initially granted service connection for postoperative 
residuals of nasal injury in May 1996 and assigned a 
noncompensable evaluation effective from December 1995.  The 
veteran claims that he suffers from residuals including 
blockage, sinus difficulties, and a bone protrusion.  The 
veteran further contends that he did not receive an adequate 
VA examination in February 1996.  At the hearing before the 
undersigned Board Member in January 1999, the veteran stated 
that he was scheduled for an appointment with an ears, nose, 
and throat specialist at the VA Hospital in March 1999.

Therefore, the Board believes that it would be helpful in the 
resolution of this issue for the RO to secure any and all VA 
medical records to the present time which pertain to the 
treatment of the veteran's nose.  In addition, the Board 
believes that the veteran should be afforded another VA 
examination by an appropriate specialist.

In order to give the veteran every consideration with respect 
to the present appeal, it is the opinion of the Board that 
further development of the case is desirable.  Accordingly, 
this case is REMANDED for the following actions:

1.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all records pertaining to the treatment 
of the veteran from Mr. Waring and Dr. 
McMillan.  In particular, the RO should 
obtain any records utilized by Mr. Waring 
and Dr. McMillan as a basis for their 
previously submitted opinions.

2.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.  In particular, the RO should 
acquire all recent treatment records 
pertaining to the veteran's postoperative 
nose injury.

3.  Thereafter, the RO should forward the 
veteran's  claims file to an appropriate 
specialist for an opinion as to whether 
it is as likely as not that any skin 
disorder which the veteran had during 
active duty is related to his present 
psoriasis.  The specialist is requested 
to review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  The opinion must be supported 
by a written rationale and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

4.  The RO should schedule the veteran 
for a comprehensive examination by an 
ears, nose, and throat specialist.  Any 
and all evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  All clinical findings 
and subjective complaints should be 
reported in detail.  The examiner is 
requested to offer an opinion as to the 
nature and extent of the veteran's 
current disability.  In so doing, the 
examiner should attempt to identify all 
symptomatology which is attributable to 
the veteran's postoperative nose injury.  
All opinions must be supported by a 
written rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 

